Citation Nr: 9902918	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-49 904	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for a low back syndrome 
with spasm, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1990 to May 1993.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from a decision of November 1993 by 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) which assigned a 20 percent rating for a 
low back syndrome with spasm.  In November 1996, the Board 
confirmed the decision to assign a 20 percent rating.

The veteran subsequently filed an appeal with the United 
States Court of Veterans Appeals (Court).  In May 1997, the 
VAs Office of the General Counsel filed a motion requesting 
that the Court vacate the Boards decision and remand the 
case for further development of evidence and readjudication.  
The Court granted that motion in June 1997.  The Board 
remanded the case to the RO for further development of 
evidence in March 1998.  The requested development has been 
completed, and the case is now before the Board for further 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The low back syndrome with spasms is not productive of 
severe manifestations of a lumbosacral strain such as listing 
of the whole spine to the opposite side, a positive 
Goldthwaits sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

3.  The low back syndrome with spasm is not productive of 
more than moderate limitation of motion or moderate 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for low back syndrome with spasm are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 20 percent for his low 
back syndrome with spasm.  He states that the disorder causes 
a great deal of pain in his back and legs.  He also states 
that he has lost time from work due to the disorder.  He 
asserts that the VA examinations were inadequate to 
demonstrate the full severity of his back disorder.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  Generally, a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The veterans allegations have well grounded this claim.  38 
U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veterans service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  The Board finds that the examination reports 
contain all findings and all medical opinions necessary to 
assess the severity of the veterans service-connected low 
back disorder.  The physician on neurologic examination in 
August 1998 reported that no further diagnostic or clinical 
tests were recommended.  The Board is satisfied that the 
development requested in its remand has been satisfactorily 
completed.  See Stegall v. West, 11 Vet. App. 268, 270-271 
(1998) (a remand by the Board confers on the veteran the 
right to compliance with the remand order).  The Board 
further notes that the veteran has declined the opportunity 
to have a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

The Board has considered the history of the veterans 
service-connected low back syndrome with spasm.  The 
veterans service medical records show that he was treated on 
several occasions for complaints pertaining to his back.  A 
service emergency care treatment record dated in January 1991 
shows that the veteran reported that he hurt his back while 
lifting heavy equipment.  He reported pain in the low back 
which was non-radiating.  There was no numbness, weakness, or 
tingling in the extremities.  On neurological examination, 
heel and toe walking were normal.  Sensory examination was 
positive over L4/L5 in the left leg, but was otherwise 
normal.  Following examination, the assessment was mechanical 
low back pain.  He was restricted to bedrest for 48 hours.  

The veteran was seen on a number of other occasions for 
similar back problems.  A  service radiology report dated in 
October 1992 shows that an MRI of the veterans lumbar spine 
was interpreted as showing mild L4-5 and L3-4 diffuse disc 
bulges without significant thecal sac or nerve root 
impingement. 

Upon separation from service in May 1993, the veteran filed a 
claim for disability compensation for bulging disks in the 
lower back.  In a rating decision of November 1993, the RO 
granted service connection for low back syndrome with spasm, 
and assigned a 20 percent disability rating.  The veteran 
disagreed with that rating, and perfected this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individuals relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veterans case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veterans low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwaits sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1998).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The evidence pertaining to the severity of the low back 
disorder includes the report of a general medical examination 
conducted by the VA in August 1993.  The veteran gave a 
history of being discharged from service in May 1993 and of 
having been unemployed since then due to his back disability.  
He said that in January 1992 he injured his back while carry 
a 350-pound machine gun mount with two other people.  One of 
the other people dropped his end; the veterans back was 
jerked and he felt a pop.  He experienced some pain, but 
completed the days duty.  He said that he could not get out 
of bed the next day, and was placed on bed rest for two days 
plus light duty for two weeks.  He said that the pain 
radiated down his legs and caused his left leg to drag.  The 
veteran also reported that an MRI in October 1992 had 
revealed two herniated discs.  He indicated that none of his 
physicians seemed to be able find his problem, and he kept 
changing doctors.  He said that physiotherapy and physical 
training had aggravated the problem and had been 
discontinued.  

The veterans complaints at the time of the examination 
included back pain which prevented him from sleeping.  He 
said that he had a real bad aching feeling in both thighs 
which radiated to his feet and then back up to the knees.  He 
claimed that he lost bowel control and had bowel urgency and 
diarrhea 10 times per day.  He reported that he experienced 
pain when negotiating stairs and stated that he could not 
walk up more than five steps.  He said that he could walk 
about a block, but then had to stop due to pain.  He also 
said that the pain was aggravated by his inability to bend, 
lift, stoop or squat, and that the pain was constant.

On examination, the veteran was a large, tall male in a good 
state of nutrition.  His carriage was erect.  His posture 
appeared to be somewhat stiff.  His gait was normal.  He 
denied having urological symptoms.  He said that his toes 
tingled when he submitted to a sciatic stretch.  Lasegues 
was negative.  He had moderate lumbar spinous process and 
paravertebral bilateral sacroiliac pain and tenderness.  The 
lumbar spine flexed to 10 degrees with pain and extended to 
10 degrees with pain.  Lateral flexes were to 20 degrees 
bilaterally.  Rotation was to 30 degrees bilaterally with 
pain.  He said that when he stood on his feet his low back 
hurt.  The neurological system was intact.  A lumbar spine x-
ray series was within normal limits.  An MRI of the lumbar 
spine was also within normal limits.  The pertinent diagnosis 
was low back syndrome with muscle spasm.  The examiner 
commented that the veteran has no clinical or objective 
signs of involvement other than the limited range of motion 
of the spine.  His symptoms are mainly subjective.  

The report of an examination of the veterans spine conducted 
by the VA in January 1996 shows that the veteran complained 
of having recurrent low back pain which radiated down both 
legs, and was worse on the right.  He said that the low back 
pain became worse and he would become stiffer if the stayed 
in one position for too long.  He also said that he was 
unable to ride in a car for more than 30 minutes due to his 
low back pain.  He reported that he was unable to drive a 
stick shift.  He said that the back problem prevented sleep 
and was aggravated by cold, wet weather.  He said that he had 
irritable bowel syndrome with diarrhea and episodes of bowel 
incontinence on 2 or 3 occasions.  He further stated that he 
could probably walk up to half a block before having to stop 
due to back pain.

Objective examination findings included bilateral sacroiliac 
and lumbosacral tenderness which was most marked on the 
right.  Lasegues was positive.  Patellar deep tendon 
reflexes were +2 bilaterally.  The quadriceps muscles were 
short and tight, more marked on the left.  Neurologically, 
the veteran was intact, other than Lasegues.  The veteran 
had an antalgic gait with flattening and loss of lumbar 
lordosis.  There was moderate bilateral paravertebral spasm 
and bilateral quadratus lumborum hypertrophy.  The range of 
motion was forward flexion to 45 degrees with pain, backward 
extension to 10 degrees with pain, left and right lateral 
flexion to 20 degrees with pain, and right and left rotation 
to 30 degrees with pain.  The pain was referred to the 
sacroiliac region.  Straight leg raising was positive at 80 
degrees on the left and 90 degrees on the right.  X-rays of 
the lumbar spine revealed left sacroiliac joint sclerosis 
with slight flattening of the intervertebral disk of the 11th 
and 12th thoracic vertebrae.  The diagnosis was mechanical 
low back syndrome with rather marked muscle spasms.  In an 
addendum dated later that month, it was noted that an MRI had 
been performed and had revealed findings of a minimal disk 
bulge at the L4-L5 level.  The diagnoses were (1) mechanical 
low back syndrome with marked muscle spasms; and (2) 
degenerative joint disease, L4-L5 interspace with stenosis.  

The report of an examination of the veterans spine conducted 
by the VA in July 1996 shows that the veteran gave a history 
of having back pain for four years after lifting heavy 
equipment in the military.  This reportedly was diagnosed as 
an acute strain.  The veterans subjective complaints 
included having low back pain with occasional shooting down 
both legs.  The pain was aggravated by walking half a block, 
going up stairs, exercising, and any sports activity.  He 
said that nothing really improved the pain.  He reported that 
the frequency was every day.  He rated that pain as a three 
on a scale of five.  He reported that he worked in a sewing 
factory for the last month, and had missed no work as a 
result of his back condition.  

On objective examination, the veteran was well nourished, 
well developed, and in no acute distress.  The lumbar spine 
showed no deformity, discoloration, edema, tenderness to 
percussion, scoliosis or evidence of muscle spasm.  Active 
range of motion was flexion to 75 degrees, extension to 30 
degrees, lateral flexion to 60 degrees bilaterally, and 
rotation to 75 degrees.  On straight leg raising on the left, 
the veteran complained of pain at 60 degrees.  On the right 
leg he complained of pain at 45 degrees.  Deep tendon 
reflexes were symmetrical.  Sensation was intact.  The 
veteran accomplished good heel and toe walking without 
difficulty.  He complained of low back pain when squatting.  
The straight leg raising pain was mostly to the lower back 
with pain to the right posterior thigh.  There were no 
postural abnormalities or fixed deformities.  The musculature 
of the back appeared to be within normal limits.  Cessation 
of motion was indicated as evidence of pain on motion.  
Evidence of neurological involvement was the positive 
straight leg raise.  The diagnosis was mechanical low back 
pain secondary to muscle spasm with transient sciatica.  

A private medical treatment record dated in October 1996 from 
George Caudill, M.D., shows that the veteran was seen for 
complaints of back pain.  Similarly, a VA outpatient medical 
treatment record dated later in October 1996 shows that the 
veteran reported that his low back pain was worsening.  His 
medications included muscle relaxants.  He said that there 
had been a one week flare-up of low back pain with pain 
radiating down the posterior highs bilaterally.  He also said 
that he had numbness sensations.  He denied bowel and bladder 
problems.  He stated that he had tried bedrest without 
relief.  Examination revealed that neuromuscular features 
were grossly intact.  There was no evidence of cord 
compression.  The treating physician noted that a CT scan in 
February 1996 had shown minimal disc bulge.  The diagnostic 
impression was low back pain syndrome.  The plan was to have 
24 to 48 hours of absolute bed rest, then to get up as 
tolerated.  He was also prescribed ibuprofen and 
methocarbatrol.  An x-ray taken on that date was interpreted 
as showing some narrowing of the L5-S1 disc space which was 
probably of no clinical significance.  It was stated that a 
CT was clinically indicated.  (The Board notes, however, that 
a CT scan had already been accomplished earlier that year.)  

The report of an examination of the veterans spine conducted 
by the VA in June 1998, pursuant to the Courts June 1997 
Order and the Boards ensuing Remand, shows that the veteran 
continued to complain of daily intermittent back pain which 
was a combination of aching and sharp pain.  He said that the 
pain became quite severe with the activities of daily living, 
and was associated with weakness, stiffness, fatigability, 
and a lack of endurance.  He reported that the pain was 
always present, and varied in its intensity.  The veteran 
reported that when he had a flare-up of discomfort with 
activity, he had to stop work, motion and function until he 
had some relief from the pain.  This was required before he 
could resume normal activities.  The veteran had not used 
crutches, a brace, or a cane.  He had not received surgery.  
He said that he was employed as a welder, and that he had 
pain if he walked more than 1/16th of a mile or sat for more 
than three minutes in a chair or while driving.  He reported 
that he was not able to climb more than five stairs or more 
than ten rungs of a ladder before the onset of pain.  He also 
said that he was unable to lift greater than 25 pounds 
without pain.  He reported that any forward bending elicited 
pain.

On physical examination, the veteran had what appeared to be 
normal paraspinous musculature.  He had no significant 
tenderness on palpation of the spine.  Forward flexion was to 
80 degrees, with 95 being normal.  Extension was to 18 
degrees, with 35 being normal.  Right lateral being was to 25 
degrees/40 normal.  Left lateral bending was 30 degrees/40 
normal.  Right rotation was 55 degrees/55 normal.  Left 
rotation was 60 degrees/55 normal.  Straight leg raising test 
sitting was negative and elicited only back pain.  Straight 
leg raising when supine elicited complaints that passed below 
the knee.  Flexion of the hip with external rotation elicited 
no pain.  Deep tendon reflexes were 1+ in the knees and 
ankles, and extensor hallucis longus motor strength was 5/5 
bilaterally.  The remainder of the neurological examination 
was normal.  

Lumbar spine x-rays on the June 1998 VA examination 
demonstrated that the curvature and alignment were normal.  
There appeared to be slight narrowing at the L5-S1 disk 
space.  There was no spondylolysis or significant abnormality 
of the spine.  There was a small area of increased bone 
density in the lateral aspect of the s.c. joint which was 
thought to represent a bone island of no clinical 
significance.  Magnetic resonance imaging revealed a mild 
disk bulge at the L4-5 level with no significant encroachment 
on the thecal sac or narrowing of the lateral recess.  
Otherwise, the MRI was normal.  

The impression was chronic low back pain (mechanical).  The 
examiner stated that the veterans complaints were consistent 
with and seemed to be related at the point of onset to his 
time in service.  However, on examination, the examiner was 
unable to demonstrate any abnormality in the examination 
apart from the veterans complaint of positive straight leg 
raising test in the supine position.  The straight leg 
raising test in the sitting position, however, did not elicit 
these symptoms.  In the examiners professional opinion, this 
called into question any diagnosis that would suggest that 
the lumbosacral nerve complex was impinged by a herniated 
disk.  He further stated that there may be other causes for 
bilateral leg pain in the straight leg raising test, but this 
could only be proven by neurological assessment and possibly 
EMG and nerve conduction studies.  However, on the face of 
the examination, the examiner stated that he did not have 
conclusive evidence of nerve root impingement that was 
reproducible, and certainly the imaging studies available did 
not support any diagnosis suggestive of ruptured disk.  The 
examiner concluded that the only significant finding was 
evidence of degenerative joint disease which was very minimal 
and would not explain the apparent complaints of radicular 
pain on testing with straight leg raising.  

Finally, the evidence includes the report of a peripheral 
nerves examination conducted by the VA in August 1998 by 
another VA physician.  The report includes essentially the 
same history and complaints noted in the June 1998 VA spine 
examination.  The veteran stated that he had occasional 
tingling in his distal legs and lower back.  He said that 
this occurred when he had pain.  He had no fixed areas of 
numbness.  He reported that the pain made him feel like he 
did not want to do anything.  He said that he tried to fight 
the discomfort and go about his daily activities.  He said 
that he had to quit some jobs because of back pain, including 
a welding job that he quit two weeks earlier.  The examiner 
stated that possibly the symptoms could be consistent with 
intermittent sciatic irritation.  

On physical examination, the veteran had no weakness in any 
muscle group in the proximal or distal upper or lower 
extremities.  There was also no muscle atrophy.  He had full 
strength in the lower extremities at the hip flexors, hip 
abductors and adductors, the knee extensors, the foot 
dorsiflexors, the plantar reflexes, or the evertors and 
invertors.  There was no atrophy.  Reflexes were 2+ 
throughout and asymmetric.  There was no clonus, and the 
tones were down-going.  There was no sensory level.  This was 
true for both the right and left lower extremities.  He had 
no symptoms from straight leg raising in a sitting position.  
When doing straight leg raising in a supine position, the 
veteran reported some tingling, but it was very brief.  He 
did not describe any radiating pain.  The examiner stated 
that there was no evidence of impairment of a sciatic nerve 
on examination.  He further stated, though that the symptoms 
could be suggestive of intermittent sciatic irritation.  
There was no evidence of paralysis or neuritis in either 
lower extremity.  There was a full range of motion.  No joint 
motion appeared to be painful.  

The diagnosis was musculoskeletal back pain of a mechanical 
nature with no evidence of neurologic compromise on 
examination.  The examiner stated that the fact that the 
veteran had some intermittent paresthesias in the posterior 
thighs could be consistent with intermittent sciatic 
irritation, but there was no evidence of denervation of a 
neuropathy.  He stated that it was possible that the 
mechanical lower back pain could have been secondary to a 
sudden weight being applied to the lower back, but there was 
no evidence of neurologic compromise.  The main symptoms were 
back pain with no objective findings at the time of the 
examination.  The examiner noted that the veteran did have 
some minimal disk space changes in the lumbosacral spine, but 
they were very common findings even in an asymptomatic 
patient and thus did not verify a cause of the pain.

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for the currently 
assigned 20 percent disability rating under Diagnostic Code 
5295.  With respect to the evidence of recurrent muscle 
spasm, the Board notes that muscle spasm is the type of 
symptom contemplated under the currently assigned rating.  
The evidence generally shows that the lumbosacral strain is 
not productive of severe manifestations such as listing of 
the whole spine to the opposite side, a positive Goldthwaits 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  He has 
had some limitation of range of motion of the low back, but 
not to a marked degree and not with objectively supported 
pathology.  Although there have been some radiological 
findings of degenerative disease and disk space changes, 
these were characterized by the VA examiner in August 1998 as 
being minimal in degree and very common even in asymptomatic 
patients.  Thus, they do not demonstrate the presence of a 
severe lumbosacral strain.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 20 
percent for a low back syndrome with spasm under Diagnostic 
Code 5295 are not met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  
Although the veteran had severe limitation of forward flexion 
on his first VA examination in 1993, the limitation of motion 
was not supported by objective pathology and has been present 
to a much lesser degree or absent on subsequent examinations.  
Therefore, a higher rating based on limitation of motion 
under Diagnostic Code 5292 is not warranted.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain 
radiating from his spine into his lower extremities, there is 
no evidence of chronic neurological involvement of such 
severity that a higher evaluation would be warranted under 
the provisions of Diagnostic Code 5293 which rate 
intervertebral disc syndrome.  The VA examinations have 
consistently demonstrated that the veteran has few if any 
significant neurological findings.  For example, on the 
August 1993 VA examination, the examiner stated that the 
veteran had no clinical or objective signs of involvement 
other than the limited range of motion.  In the January 1996 
VA examination, it was determined that the veteran was 
neurologically intact other than a positive Lasegues sign.  
During the July 1996 VA examination, the only neurological 
finding was a positive straight leg raise.  Other 
neurological features such as deep tendon reflexes and 
sensation were intact.  More recently, in the August 1998 
peripheral nerves examination, the examiner stated that there 
was no evidence of neurologic compromise on the examination.  
The Board also notes that the evidence does not reflect the 
existence of lower extremity neurological deficits such as 
drop foot which might warrant a separate compensable rating.  
See Bierman v. Brown, 6 Vet. App. 125, 131 (1994).  

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability, as there 
currently is no objective evidence (i.e., adequate 
pathology) supporting the veterans subjective complaints 
so as to provide a basis for assigning an increased rating 
pursuant to 38 C.F.R. § 4.40.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for a low back syndrome with spasm are not 
met.  Characteristic pain on motion, of course, is 
contemplated under Diagnostic Code 5295 even at the 10 
percent level and, as discussed, the current record provides 
no sound clinical basis to support an evaluation for 
complaints of radiating or sciatic pain under Diagnostic Code 
5293.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, but the record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1)(1998).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  He has not been hospitalized for 
the disorder and there has been no objective evidence 
submitted that the veteran is unemployable due to this 
disability or that he has lost substantial periods of time 
from work.  Although he reported during a VA examination that 
he had lost at least two jobs due to the back disorder, the 
record does not include any corroborating evidence such as 
statements from employers.  The veteran has recently been 
employed as a welder with some limitations due to his back 
pain.  Under the circumstances, the Board concludes that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

An increased rating for a low back syndrome with spasm is 
denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
